Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 273-276 and 279-293 are pending in the present application.  Claims 274-276, 279, 280 and 291-293 stand withdrawn from further consideration as being drawn to a nonelected invention.  Claims 273 and 281-290 will be examined according to MPEP § 803.02. 

Claim Rejections - 35 USC § 112
The rejection of claims 273 and 281-290 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement is withdrawn.

The rejection of claims 273 and 281-290 under 35 U.S.C. 112, first paragraph, scope of enablement is maintained.
Briefly, the instant claims are drawn to a method for treating chronic kidney disease in a patient in need thereof.  The present specification defines “treating” as:
“Treatment” or “treating” includes (1) inhibiting a disease in a subject or 
patient experiencing or displaying the pathology or symptomatology of the disease (e.g.9 arresting further development of the pathology and/or symptomatology), (2) ameliorating a disease in a subject or patient that is experiencing or displaying the pathology or symptomatology of the disease (e.g., reversing the pathology and/or symptomatology), and/or (3) effecting any measurable decrease in a disease in a subject or patient that is experiencing or displaying the pathology or symptomatology of the disease. (see page 128 lines 18-24 of the present specification).

As defined by the present specification, “treating” is inclusive of “inhibiting a disease in a subject or patient experiencing or displaying the pathology or symptomatology of the disease”.  Therefore, the claimed invention is read to include cessation of the disease after administration of the compound, i.e., cure CKD. Applicant has not demonstrated curing of CKD in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compound instantly claimed and curing of CKD.
While the Applicants might be enabled for treatment, the Applicants are not enabled for curing CKD in vitro or in vivo. The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compounds actually cures CKD. Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.

Response to Arguments
Applicant’s argues the standards for patenting are quite different from those for 
regulatory approval with reference to MPEP § 2107.01.  Applicant’s argument was 
considered but not persuasive for the following reasons.
The examiner is aware of the difference between enablement requirement and those for regulatory approval.  
The issue here is “whether everything within the scope of the claim is enabled”.  Applicant’s attention is directed to MPEP § 2164.08.  As set forth in the previous Office Action, the present specification defines “treating” as:
“Treatment” or “treating” includes (1) inhibiting a disease in a subject or patient experiencing or displaying the pathology or symptomatology of the disease (e.g.9 arresting further development of the pathology and/or symptomatology), (2) ameliorating a disease in a subject or patient that is experiencing or displaying the pathology or symptomatology of the disease (e.g., reversing the pathology and/or symptomatology), and/or (3) effecting any measurable decrease in a disease in a subject or patient that is experiencing or displaying the pathology or symptomatology of the disease.


Based on applicant’s definition and as set forth in the previous Office Action, the claims are read to be inclusive of the cessation of chronic kidney disease with the administration of the claimed compound.  Applicant does not provide any evidence on record of “inhibiting” chronic kidney disease (CKD) with the administration of the claimed compound or salt or tautomer thereof as recited by the instant invention. 
For these reasons, the rejection of claims 273 and 281-290 under 35 U.S.C. 112, first paragraph, scope of enablement is maintained.
Note:  It is suggested the claims be limited to the “amelioration” of CKD.

The rejection of claims 287 and 288 under 35 U.S.C. 112, second paragraph, is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 273, 281-283 and 287-289 under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov study record NCT 01053936 (12 June 2012; NPL document C89 of IDS dated 12/06/2018) in view of Tagore et al. (Clin J Am Soc Nephrol, 2008, 3, 1644-1651) and Cowie et al. (Progress in Cardiovascular Diseases, 2002) is maintained.
ClinicalTrials teaches a phase II pharmacodynamics trial to determine the effects of bardoxolone methyl (i.e. the compound of the instant claims) on eGFR in patients with type 2 diabetes and chronic kidney disease (see Study Description, brief summary) (instant claim 273). It is taught that treatment with bardoxolone methyl for 28 days resulted in significant improvements in renal function, including increases in eGFR, and decreases in serum creatinine, cystatin C, BUN, phosphorus, uric acid, creatinine clearance, and angiotension III. The data was consistent with the hypothesis that bardoxolone methyl improves renal function through suppression of renovascular oxidative stress and inflammation (see Detailed description). It is taught that a new formulation of bardoxolone methyl was developed containing an amorphous dispersion rather than a crystalline solid state that has been shown to be more orally bioavailable (see Detailed description). The dosage was 5-30 mg as an amorphous dispersion, administered orally, once daily (see Arms and interventions; instant claims 287-289). It is taught that the average eGFR values collected during the screening were 15-45 mL/min/1.73m2 (See Inclusion Criteria, point 3; instant claims 273, 281, 282).

ClinicalTrials does not teach the patient also has a BNP level “that is less than or equal to 200 pg/mL”.
However,
Tagore et al. teaches that BNP is a biomarker of cardiovascular disease that is common in patients with chronic kidney disease (Abstract) and is a more appropriate biomarker to screen for cardiac dysfunction in CKD (abstract). Patients included in the study has an estimated GFR of 15 to 60 ml/min/1.73m2 (see Study Subjects, instant claims 281-283). Median BNP levels were 59 pg/mL (see Results, Abstract, Table 2; instant claims 273). See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It is taught that NPs are increasingly used in clinical practice to diagnose myocardial dysfunction and that there is a clear characterization of the dependence of NP levels on renal dysfunction which is a common comorbidity among heart failure patients (see page 3, discussion). It was found that there was an inverse correlation between GFR and NT-proBNP but not BNP in asymptomatic stage III and IV CKD outpatients in whom cardiac risk stratification is of particular importance (see 1st paragraph, page 3). Other studies have indicated that patients with presumed cardiorenal syndrome have higher NP levels arising from advanced heart disease, greater preload, and multiple other comorbidities (see paragraph 2, page 3). Luchner showed that among survivors of myocardial infarction, virtually equal (2-fold) increases in median values of both NPs in those with renal dysfunction (see paragraph 3, page 3).
CKD and consequent end-stage renal failure are threatening to reach 
epidemic proportions worldwide over the next decade, and thus, an increasing number of CKD patients will require early institution of retardation strategies and screening for comorbidity, in particular, cardiac BNP appears not to be significantly influenced by renal dysfunction and may therefore be the biomarker of choice for detection and surveillance of myocardial dysfunction in CKD patients. This recommendation is predicated on the demonstrated equivalence of BNP and NT- proBNP in detection of LV systolic and diastolic dysfunction among predominantly non-CKD patients (see Conclusion, page 3); and
Cowie et al. teaches the clinical use of BNP in diagnosing heart failure. The reference notes that BNP concentration below 70 pg/mL are unlikely to have heart failure; higher concentrations of BNP would be associated with a worse prognosis for patients with heart failure (see The Clinical Uses of BNP, especially, page 199, paragraph bridging left and right cols.; Prognosis, page 306, 1st and 2nd paragraphs).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing on the instant application to have administered ClinicalTrials method of treating CKD to patients without elevated BNP levels, i.e., BNP level that is less than or equal to 200 pg/mL. One would have been motivated to do so as Tagore teaches BNP levels are a biomarker of cardiovascular disease, and that cardiovascular disease, such as LV systolic and diastolic dysfunction, among others, are common comorbidities that develops in patients with CKD and Cowie teaches BNP concentration below 70 pg/mL indicates unlikely heart failure. Therefore, given the fact that Tagore teaches that CKD and consequent end-stage renal failure are threatening to reach epidemic proportions worldwide over the next decade, and thus, an increasing number of CKD patients will require early institution of retardation strategies and screening for comorbidity, and in particular BNP level appears not to be significantly influenced by renal dysfunction and may therefore be the biomarker of choice for detection and surveillance of myocardial dysfunction in CKD patients, it would have been obvious to have preemptively treated those patients with low BNP levels with ClinicalTrials methods of treatment of CKD in order to avoid development of future cardiovascular comorbidities.

Claims 284-286 and 290 are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov study record NCT 01053936 (12 June 2012; NPL document C89 of IDS dated 12/06/2018) in view of Tagore et al. (Clin J Am Soc Nephrol, 2008, 3, 1644-1651) and Cowie et al. (Progress in Cardiovascular Diseases, 2002) as applied to claims 273, 281-283, and 287-289 above in further view of Meyer et al. (W02009089545A1; published 16 July 2009).
As discussed above ClinicalTrials in view of Tagore and Cowie teach a method of treating chronic kidney disease by oral administration of bardoxolone methyl as an
amorphous dispersion to patients without elevated BNP levels.
Neither reference teaches the amorphous dispersion has the properties of instant claims 284-286, nor that it is in the form of a tablet (instant claim 290).
However, Meyer et al. specifically teach the compound of the instant claims (i.e. bardoxolone methyl) as an amorphous form having an X-ray diffraction pattern (CuKalpha) with a halo peak at approximately 13.5 degrees 2 theta and a transition glass temperature of 120 to 135 and 125 to 130 degrees Celsius (see page 8, lines 5- 20). Furthermore, figure 12A-C correspond to instant figure 1C of the instant specification (instant claims 284-286). It is specifically taught that oral formulations include tablets (see page 39, lines 20-30; instant claims 290). It is further taught that the amorphous form disclosed in Meyer has been shown to have bioavailability better than other forms, such as in when orally administered to monkeys (See page 30, lines 1 -7).
It would have been prima facie obvious to have administered the amorphous form of bardoxolone methyl in the method of ClinicalTrials in view of Tagore and Cowie. One would have been motivated to do so as Meyer teaches the amorphous form having the properties as recited in instant claims 284-286 has better oral bioavailability when administered to mammalian subjects. Therefore one of ordinary skill in the art would have had a reasonable expectation of successfully delivering bardoxolone methyl with higher bioavailability orally in the method of ClinicalTrials in view of Tagore and Cowie in amorphous form in view of Meyer.

Response to Arguments
Applicant continues to argue the combination of the ‘936 trial, Tagore, and Cowie fails to teach or suggest excluding patients with a BNP level greater than 200 pg/mL and an eGFR of less than 20 mL/min/1.73 m2 from treatment with bardoxolone methyl, i.e., the treatment of a patient that has been identified as not having an increased risk of heart failure, as determined based on the patient’s physiological state as assessed by measuring a BNP level and an eGFR level.  
Lastly, applicant argues Meyer does nothing for the defects over the combination of ‘936 trial, Tagore and Cowie.
Applicant’s argument was considered but not persuasive for the following 
reasons.
As noted above and in previous Office Actions, 
‘936 teaches the inclusion of patients with eGFR values of 15-45 mL/min/1.73m2 and the exclusion of patients with cardiovascular disease;
Tagore teaches BNP is a more appropriate biomarker to screen for cardiac dysfunction in CKD; and
Cowie teaches that BNP concentration below 70 pg/mL are unlikely to have heart failure and that higher concentrations of BNP would be associated with a worse 
prognosis for patients with heart failure (Note: the exclusion of patients with high BNP and cardiovascular disease).
Based on the teachings of the cited references, the treatment of patients with CKD with bardoxolone methyl wherein the patients has a eGFR greater than 20 mL/min/1.73m2 and a BNP that is less than or equal to 200 pg/mL is rendered prima facie obvious.  Again, ‘936 teaches the inclusion of patients with eGFR values of 15-45 mL/min/1.73m2 (i.e., patients has a eGFR greater than 20 mL/min/1.73m2) and the exclusion of patients with cardiovascular disease (based on the teachings of Tagore and Cowie, said patient would have a low BNP concentration, for example, below 70pg/mL, i.e., a BNP that is less than or equal to 200 pg/mL).
Meyer was utilized to teach the properties of amorphous bardoxolone methyl as recited by instant claims 284-286 and formulation of tablet as recited by instant claim 290.
For these reasons, the rejections of (i) claims 273, 281-283 and 287-289 under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov study record NCT 01053936 (12 June 2012; NPL document C89 of IDS dated 12/06/2018) in view of Tagore et al. (Clin J Am Soc Nephrol, 2008, 3, 1644-1651) and Cowie et al. (Progress in Cardiovascular Diseases, 2002) and (ii) claims 284-286 and 290 are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov study record NCT 01053936 (12 June 2012; NPL document C89 of IDS dated 12/06/2018) in view of Tagore et al. (Clin J Am Soc Nephrol, 2008, 3, 1644-1651) and Cowie et al. (Progress in Cardiovascular Diseases, 2002) as applied to claims 273, 281-283, and 287-289 above in further view of Meyer et al. (W02009089545A1; published 16 July 2009) are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628